                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                         BIG STONE GAP DIVISION


BRITTANY N. FLEENOR,                               )
                                                   )
                  Plaintiff,                       )      Case No. 2:18CV00016
                                                   )
v.                                                 )              ORDER
                                                   )
ANDREW SAUL, COMMISSIONER                          )      By: James P. Jones
OF SOCIAL SECURITY,                                )      United States District Judge
                                                   )
                  Defendant.                       )



      It appearing that no objections have been timely filed to the Report filed January 29,

2020, setting forth the findings and recommendations of the magistrate judge, it is

ORDERED as follows:

      1.     The Report and its findings and recommendations are wholly ACCEPTED

and APPROVED; and

      2.     Plaintiff’s Motion for Summary Judgment is DENIED and Defendant’s

Motion for Summary Judgment is GRANTED.

      A final judgment will be entered herewith.

                                                 ENTER: February 18, 2020

                                                 /s/ JAMES P. JONES
                                                 United States District Judge
